On Appellee’s Motion for Rehearing.
Appellee directs our attention to the fact that the trial amendment alluded to in our original opinion was superseded by a second amended original petition upon which the cause was tried. We have carefully examined this pleading, and find that, although differently worded, it alleges the same cause of action as that in plaintiff’s prior pleadings. Recovery is still sought for the same injuries resulting from the same tort growing out of the same occurrence as that contained in the original and subsequent pleadings of plaintiff.
The motion is overruled.
Overruled.